Citation Nr: 1631678	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  10-19 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 prior to March 31, 2015, and in excess of 30 percent thereafter, for left pectoral tear status post-surgery.  
 
2.  Entitlement to an initial rating in excess of 10 percent for right knee osteoarthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1981 to September 1985, October 1994 to August 1995 and February 2007 to June 2008.

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

A March 2010 rating decision assigned a 10 percent evaluation, effective June 9, 2008, for the Veteran's right knee osteoarthritis.

In January 2015, the Board remanded the appeal for further development.  

In an October 2015 rating decision, the Appeals Management Center assigned a 30 percent rating for the left pectoral tear status post-surgery (previously rated as residuals of left pectoral tear with surgical repair and osteoarthritis), effective March 31, 2015.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA file reveals documents that are either duplicative or irrelevant to the issues on appeal.  

The issue of entitlement to a higher rating for right knee osteoarthritis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire appeal period, the Veteran's left pectoral tear status post-surgery has been manifest by severe muscle injury.  



CONCLUSION OF LAW

The criteria for a 30 percent rating for left pectoral tear, status post-surgery, has been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.56, 4.59, 4.71a, 4.73; Diagnostic Codes 5201, 5302 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  For an increased rating claim, VA is required to provide the Veteran with generic notice-that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Here, the duty to notify was satisfied by way of a letter sent in September 2008. 

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records, pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Veteran's service treatment records and post-service VA and private treatment records have been associated with the claims file.  Additionally, the Veteran has not identified any records that have not been requested or obtained.  

The Veteran was afforded VA examinations in October 2008, February 2010, March 2015 and August 2015.  The Board finds that the VA examination reports, when taken together, are adequate because the examiners conducted clinical evaluations, interviewed the Veteran, and described the Veteran's left pectoral disability in sufficient detail so that the Board's evaluation is an informed determination.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flareups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.59.

As the Board is granting the maximum schedular rating for limitation of motion based on the left pectoral disability, the Board finds that under 38 C.F.R. § 4.59 is not warranted.  See generally Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997) (holding that because the maximum rating available under the diagnostic code pertaining to limitation of motion of the wrist had already been assigned, remand was not warranted for consideration of functional loss due to pain under 38 C.F.R. § 4.40).  The Board also finds that a remand to consider Correia would not provide information that would assist in adjudicating the claim and would only provide undue delay.  

Additionally, the AOJ has substantially complied with the January 2015 remand directives which included affording the Veteran a new VA examination.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999); see also Stegall v. West, 11 Vet. App. 268 (1998).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis 

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2015).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7. 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

The RO had previously rated the Veteran's disability under Diagnostic Codes 5302-5201.  Diagnostic Code 5302 evaluates injuries to Muscle Group II; while Diagnostic Code 5201 evaluates limitation of arm (shoulder) motion.  These diagnostic codes overlap because Diagnostic Code 5302 also contemplates impairment of shoulder function.

When the AMC granted an increased rating of 30 percent in the October 2015 rating decision, it deleted Diagnostic Code 5201 and rated the disability solely under Diagnostic Code 5302.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Furthermore, the selection of diagnostic codes or applicable rating criteria is not protected and may be appropriately revised if the action does not result in the reduction of compensation.  See 38 C.F.R. §§ 3.951, 3.957.  As such, the Board will evaluate the evidence for the entire appeal period and apply the appropriate diagnostic code.  Additionally, as the evidence of record indicates the Veteran is right handed, the Veteran's disability involves the minor arm.  38 C.F.R. § 4.69 (2015).

Under Diagnostic Code 5201 for limitation of motion of the arm, a 20 percent rating is warranted for limitation of motion of the minor arm at shoulder level, and also for limitation of motion of the minor arm to midway between the side and shoulder level.  A maximum 30 percent evaluation is assigned for limitation of motion of the minor arm to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2015).  

Under Diagnostic Code 5302, a 20 percent rating is warranted for moderate disability of the non-dominant side and for moderately severe disability of the non-dominant side.  A maximum 30 percent rating is warranted for severe disability of the non-dominant side.  38 C.F.R. § 4.73, Diagnostic Code 5302 (2015).

Muscle injuries are classified in four general categories of severity: slight, moderate, moderately severe, and severe; with separate evaluations assigned based on criteria set forth in 38 C.F.R. § 4.56.  

For VA rating purposes, the cardinal signs and symptoms of muscle disability are defined as loss of power, weakness, lowered threshold of fatigue, fatigue-pain, and impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c). 

Moderately severe disability of muscles contemplates: Through-and-through or deep-penetrating wound by small high velocity missile or large low- velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  History includes hospitalization for a prolonged period for treatment of the wound; consistent complaint of cardinal signs and symptoms of muscle disability; and, if present, inability to keep up with work requirements.  Objective findings include entrance and (if present) exit scars indicating the track of a missile through one or more muscle groups; indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side; tests of strength and endurance compared with the sound side demonstrative positive evidence of impairment.  38 C.F.R. § 4.56(d)(3). 

Severe disability of muscles contemplates: Through-and-through or deep-penetrating wound due to high-velocity missile, or large or multiple low-velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  

History includes hospitalization for a prolonged period for treatment of the wound; consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries; and, if present, inability to keep up with work requirements.  Objective findings include ragged, depressed and adherent scars indicating wide damage to muscle groups in the missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in the wound area.  Muscles swell and harden abnormally in contraction.  

Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  If present, the following are also signs of severe muscle disability: X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; adhesion of a scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; visible or measurable atrophy; adaptive contraction of an opposing group of muscles; atrophy of muscle groups not in the track of the missile; induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4).

In applying those rating criteria, a through and through injury with muscle damage shall be rated as no less than a moderate muscle injury to the group of muscles damaged.  38 C.F.R. § 4.56(b).  An open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as the wrist or over the tibia, evidence establishes that the muscle damage is minimal.  38 C.F.R. § 4.56(a).

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, and incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  Id. at 206. 

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 contemplates any disability manifested by limitation of motion and is not limited to arthritis.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id. quoting 38 C.F.R. § 4.40.

Turning to the evidence of record, an October 2008 VA treatment record shows that the Veteran was treated for left side chest wall pain radiating to the left shoulder.  

Service treatment records show that while on active duty training in May 2002, the Veteran felt a pull in the pectoral muscles of the left arm while unloading a fork lift.  He put ice on the injury and took medication.  He returned to work, but subsequently noted ecchymosis (a small hemorrhagic spot) of the left pectoral muscle, medial arm and lateral trunk.  An October 2008 VA X-ray revealed a normal chest.  A subsequent line of duty determination report shows that a pectoral muscle tear was suspected.  It was not expected that this would result in a claim against the government.  He was subsequently given physical profiles that prohibited upper body weight training, push-ups, and overhead work.

At the initial post-service examination in February 2005, the Veteran reported pain after activities.  He took Ibuprofen with good results; but had been unable to lift weights since the injury.  On examination motor strength was 5/5 in all planes.  Abduction and forward flexion was from 0 to 165 degrees.  X-rays revealed an old avulsion injury involving the insertion of the left pectoralis major muscle with mild arthritis of the left acromioclavicular (AC) joint. 

In February 2006, the RO granted service connection for the pectoral tear with surgical repair and mild osteoarthritis.  The RO assigned the initial 20 percent rating based on limitation of arm motion to halfway from the side as provided under Diagnostic Code 5201.

The Veteran was afforded a VA shoulder and arm examination in October 2008.  The examiner noted that the Veteran was right hand dominant.  The Veteran reported that he continues to have pain in the chest every day but not all day.  He also had pain in the left shoulder two to three times a month.  The examiner noted that the Veteran did not use assistive devices.  The Veteran reported that he took medication with relief.  He was unable to lift weights, do pushups or lift above his head.  He was self-employed in construction.  He was unable to lift more than 80 pounds or repetitively use tools with his left hand.  He reported that he had flares once or twice a week for an hour or so usually at night with no additional activity restrictions.  

On physical examination the examiner noted that the Veteran's left chest had in the anterior axillary space a 6 cm x 0.5 cm, well-healed surgical scar that was flat, fixed, nontender normal color and with no induration or breakdown.  The Veteran's lateral pectoralis muscle was depressed at least 0.5 cm which became more pronounced with resisted motion of the shoulder.  There was no tenderness in this area.  The left shoulder itself was not tender.  Motor strength was 5/5.  He had abduction and forward flexion of 0 to 160 degrees.  External rotation was 0 to 70 degrees.  Internal rotation was 0 to 40 degrees.  There was pain on all ranges of motion.  He had normal sensation throughout the arm.  He also had 5/5 motor strength to the elbow, wrists and grip.  There were "no Deluca criteria" for any of the above.  

The examiner noted the February 2006 X-ray that showed an old avulsion of the pectoralis major and AC osteoarthritis.  The examiner concluded that the Veteran had left shoulder osteoarthritis with surgical repair of left pectoralis major avulsion with "no Deluca criteria."  The examiner further explained there was no pain on motion or other flare ups in the joints except as stated above.  He noted no additional limitations by pain, fatigue, weakness, or lack of endurance following repetitive use.  All scars were non-tender, flat, normal color, mobile without functional impact without evidence of induration or skin breakdown.  

On his March 2009 notice of disagreement, the Veteran reported that the severity of his left shoulder pain peaked shortly after he tried to do any type of repetitive movement.  He said that after leaving his VA examinations he was in pain within a few hours because his shoulders and his chest hurt.  He felt as if he was going to have a heart attack.  

The Veteran was afforded a VA joints examination in February 2010.  The examiner noted that the Veteran was right hand dominant.  The Veteran reported that he has pain all day every day.  The examiner noted there were no assistive devices.  The Veteran reported that he took Naproxen and that it was too new to tell whether it was helping.  He also took Lortab for his back, which helped all of his pains.  The examiner noted that the Veteran's activities of daily living were restricted in that he was unable to lift weights, do pushups, lift over his head or lift over 80 pounds.  The examiner noted that the Veteran was a full time student with no restrictions and no flares.  

On physical examination the left pectoralis major exploration was without change from the previous examination.  The scar was also without change from the previous examination.  The Veteran reported warmth in the area of the pectoralis major. The examiner noted that he was unable to discern any difference in temperature.  The examiner noted that the left shoulder had motor strength and no tenderness.  On range of motion testing he had abduction 0 to 180 degrees with pain.  Forward flexion was 0 to 160 degrees with pain.  External rotation was 0 to 80 degrees with pain.  Internal rotation was 0 40 degrees with pain.  There was no diminution with repetitive testing and there were "no DeLuca criteria."  Motor strength was normal, as was sensation.  The examiner also noted that there was no pain on range of motion or flare ups on any of the above joints except as stated above.  The examiner also noted that all the above joints had no additional limitations due pain.  

A December 2011 VA treatment record shows that the Veteran reported pain in his shoulder at all times.  

The Veteran was afforded a VA muscle injuries examination in March 2015.  The examiner noted that the Veteran had an injury to Group II muscles of shoulder girdle: pectoralis major, latissimus dorsi and teres major, pectoralis minor, rhomboid.  The examiner noted that the Veteran had a minimal scar.  The examiner noted that the Veteran did not have any known fascial defects or evidence of fascial defects associated with any muscle injuries.  The Veteran's muscle injury did cause some impairment of muscle tonus and some loss of muscle substance.  The Veteran did have muscle atrophy in that the left pectoral muscle had less in bulk and tone as compared to the right.  The examiner noted that atrophy of left pectoral muscle could not be measured.  The examiner noted that the Veteran did not use any assistive devices.  The examiner concluded that the Veteran's muscle injuries did not impact his ability to work  

In An April 2015 statement, the Veteran reported that lifting increases the pain in his shoulder.  The Veteran reported that in 2012 he had to quit his job due to increased pain.  The Veteran reported that he was currently working but in pain daily.  The Veteran reported that he has had to call out of work and arrive to work late due to the worsening of his pain.  

An August 2015 report of general information shows that the Veteran reported that he was currently working.  

The Veteran was afforded a VA shoulder and arm condition examination in August 2015.  The examiner diagnosed acromioclavicular joint osteoarthritis.  The Veteran reported that since his injury his shoulder would slip out and he had pain in his shoulder.  The examiner noted that the Veteran was right hand dominant.  The Veteran denied flare-ups.  He did not report any functional loss or impairment of the joint.  On range of motion testing flexion was 0 to 150 degrees, abduction was 0 to 140 degrees, external rotation was 0 to 90 degrees and internal rotation was 0 to 70 degrees.  The range of motion itself did not contribute to functional loss.  The examiner noted that pain was noted on exam but did not result in functional loss.  The examiner noted that all ranges of motion were accompanied by pain.  There was no evidence of pain with weight bearing.  There was no objective evidence of localized tenderness or pain on palpation of the joint.  There was no objective evidence of crepitus. 

On repetitive use there was no additional functional loss or range of motion.  For repeated use over time, the examiner noted that the Veteran was not being examined immediately after repetitive use over time.  The examiner noted that pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  Muscle strength was 5/5 and the Veteran had pectoral muscle atrophy related to a muscle tear.  There was no ankylosis.  The Veteran had negative Hawkins impingement test, empty-can test, external rotation/infraspinatus strength test and negative lift-off subscapularis test.  Shoulder instability, dislocation or labral pathology was not suspected.  A clavicle, scapula, acromioclavicular (AC) joint or sternoclavicular joint condition was not suspected.  The Veteran did not have loss of head (flail shoulder), nonunion (false flail shoulder), or fibrous union of the humerus.  The Veteran did not have malunion of the humerus with moderate or marked deformity.  The humerus condition did not affect range of motion of the shoulder (glenohumeral) joint.  The examiner noted that the Veteran's condition impacted his ability to work in that he has pain with repeated use of arms over his head.  

The 30 percent rating was based on the AMC's finding that the Veteran had severe residuals of the in-service injury based on the findings on the VA examination on March 31, 2015.  The Veteran's complaints and functional limitations reported on that examination appear to be similar to those reported earlier.

In this regard, the Veteran has consistently reported constant pain, increased pain on motion and difficulty with lifting activities.  The October 2009 VA examination noted that the Veteran's lateral pectoralis muscle was depressed at least 0.5 cm which became more pronounced with resisted motion of the shoulder.  Additionally, the March 2015 VA examination found that the Veteran's muscle injury did cause some impairment of muscle tonus and some loss of muscle substance and that the Veteran did have muscle atrophy in that the left pectoral muscle, which had less in bulk and tone as compared to the right.  The examiner noted that atrophy of left pectoral muscle could not be measured.  As such, the Board finds no persuasive demonstrative evidence to distinguish between the two periods.  Accordingly, the Board finds that the Veteran is entitled to a 30 percent rating for the entire appeal period.

Based, on the above, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's symptoms more closely approximate the 30 percent rating under diagnostic code 5302 for the entire appeal period.  The Board has also considered with a higher rating would be warranted under a different diagnostic code.  However, the medical evidence of record is against a finding that the Veteran has ankylosis or other impairment of the humerus, which are the only other relevant conditions that would allow for a higher rating.  
The Board has also considered whether a separate rating is warranted for the Veteran's scar.  However, as the Veteran is scar has not been found to be painful, unstable, or the total area greater than 39 square centimeters (6 square inches), a separate rating for a scar is not warranted.  The Veteran has recently suggested that he is experiencing symptoms akin to shoulder dislocation.  This report does not appear consistent with the rest of the record.  While he reported in 2015 that this had been present since the initial injury, he did not report this problem on any earlier examination or during treatment.  Examinations have never shown such impairment.  The objective examination and treatment reports and the Veteran's own contemporaneous reports weigh against a finding that there are shoulder dislocations.

The Board has considered the applicability of the benefit-of-the-doubt doctrine to the extent it is applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Board has not set a specific effective date for the grant so as not to deny the Veteran his due process rights when the AOJ implements the decision and assigns an effective date.

Other Considerations

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected left pectoral disability with the established criteria found in the rating schedule.  The Veteran has not described exceptional or unusual features associated with his left pectoral disability that are not addressed in the schedular criteria.  Additionally, there is no objective evidence that any manifestations have led to frequent hospitalizations or marked interference with employment beyond what the Veteran is already being compensated for by his assigned disability rating.  Therefore, the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  The rating schedule is adequate to evaluate the Veteran's disability picture and referral of this case for consideration of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The extraschedular combined rating is meant to be a gap filler between the schedular combined rating and a total rating.  The Veteran's combined rating has ranged from 50 to 90 percent during the course of the appeal.  There is nothing in the record to suggest that these ratings are inadequate to compensate for the Veteran's combined disability.

Finally, entitlement to a TDIU is an element of all appeals for a higher rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  

In this case, the evidence does not suggest, and the Veteran does not allege, that he is unemployable due solely to his service-connected disabilities.  He has reportedly remained employed, and there is no evidence that the employment is marginal.  Recently, he told RO personnel that he wanted to withdraw a free standing claim for TDIU.  As such, based on the evidence of record, the Board finds that further consideration of a TDIU is not warranted.



ORDER

Entitlement to a 30 percent rating for the entire appeal period, for left pectoral tear status post-surgery is granted.



REMAND

In the recent case Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016), held that the final sentence of 38 C.F.R. § 4.59 requires that the examiner record the results of range of motion testing "for pain on both active and passive motion [and] in weight-bearing and nonweight-bearing."  The Court further held that that if the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly explain why that is so.  Here, the Board finds that the VA examinations of record do not meet the criteria set forth in Correia.  As such, a remand is necessary to obtain the needed information.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the examiner who conducted the July 2015 knee examination to report the ranges of passive knee motion and in weight-bearing and nonweight -bearing.  If any such testing was not feasible, the examiner should explain why.  

If the examiner is unable to provide the information requested in the preceding paragraph, schedule the Veteran for an examination to determine the current level of severity of his service-connected right knee disability. 

The examiner should test range of motion in active motion, passive motion weight bearing, and non-weight bearing for both the joint in question and the left knee.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


